         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 1 of 8




                                                      U.S. Department of Justice

                                                      Nathaniel R. Mendell
                                                      Acting United States Attorney
                                                      District of Massachusetts


Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      March 11, 2021

Michael Connolly, Esq.
Hinckley, Allen and Snyder, LLP
28 State Street
Boston, MA 02109

       Re:     United States v. Tanmaya Kabra
               Criminal No. 19-10335

Dear Mr. Connolly:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Tanmaya Kabra (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

        No later than March 15, 2021, Defendant will waive Indictment and plead guilty to Counts
One to Four of the attached Superseding Information charging him with wire fraud in violation of
18 U.S.C. § 1343. Defendant admits that he committed the crimes specified in those counts and is
in fact guilty of those crimes. The U.S. Attorney agrees to dismiss the Indictment following the
imposition of a sentence at the sentencing hearing.

       2.      Penalties

        Defendant faces the following maximum penalties: incarceration for 20 years, supervised
release for three years, a fine of $250,000, or twice the gross gain or loss, whichever is greater, a
mandatory special assessment of $100, restitution, and forfeiture to the extent charged in the
Information.

       3.      Sentencing Guidelines

       The parties agree, based on the following calculations, that Defendant’s total “offense
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 2 of 8




level” under the Guidelines is 22:

               a) Defendant’s base offense level is 7, because Defendant is pleading guilty to an
                  offense of conviction that has a statutory maximum term of imprisonment of 20
                  years or more (USSG § 2B1.1(a)(1));

               b) Defendant’s offense level is increased by 16, because the gain or loss from the
                  offense of conviction is more than $1.5 million but not more than $3.5 million
                  (USSG § 2B1.1(b)(1)(I));

               c) Defendant’s offense level is increased by 2, because the offense involved 10 or
                  more victims (USSG § 2B1.1(b)(2)(A); and

               d) Defendant’s offense level is decreased by 3 points, because Defendant has
                  accepted responsibility for Defendant’s crime (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crimes to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.




                                                 2
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 3 of 8



       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration at the low end of the Guidelines sentencing range as calculated by
                  the U.S. Attorney in Paragraph 3;

               b) a fine within the Guidelines sentencing range as calculated by the U.S. Attorney
                  in Paragraph 3, unless the Court finds that Defendant is not able, and is not
                  likely to become able, to pay a fine;

               c) 12 months of supervised release;

               d) a mandatory special assessment of $400, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing;

               e) restitution in an amount to be determined by the Court; and

               f) forfeiture as set forth in Paragraph 8.

       5.      Protection of Assets for Payment of Restitution, Forfeiture and Fine

        Without the written approval of the U.S. Attorney, Defendant agrees not to transfer, or to
cause or allow anyone else to transfer, (a) any asset restrained by the Court or which Defendant
has agreed to forfeit under this Agreement; or (b) any other asset in which Defendant has an
interest.

         The parties also agree, however, to the following exceptions to the above. Defendant is
free to transfer, or to cause or allow others to transfer:

               a) Assets subject to superior, secured interests of innocent third parties, in which
                  Defendant has an equity interest of less than $5,000;

               b) Ordinary living expenses, so long as such assets do not exceed $3,000 per
                  month; and

               c) Attorney’s fees incurred in this criminal case.

       6.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.
                                                   3
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 4 of 8




       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge his sentence, including any court orders related to
                  forfeiture, restitution, fines or supervised release, on direct appeal or in any
                  other proceeding, including in a separate civil lawsuit.

         Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       7.      Waiver of Hyde Amendment Claim

        Defendant is aware that the Court can award attorneys’ fees and other litigation expenses
to defendants in certain criminal cases. In exchange for the concessions the U.S. Attorney is
making in this Agreement, Defendant waives any claim under the so-called “Hyde Amendment,”
18 U.S.C. §3006A, that is based in whole or in part on the U.S. Attorney’s agreement in Paragraph
1 to dismiss Counts One through Nine of the Indictment.

       8.      Forfeiture

        Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         9.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.
                                                 4
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 5 of 8




         10.   Breach of Plea Agreement

         Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

        Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

         11.   Who is Bound by Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

         12.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                         *        *      *




                                                 5
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 6 of 8



       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Christopher Looney.


                                                     Sincerely,

                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney

                                             By:      /s/ Stephen E. Frank
                                                      STEPHEN E. FRANK
                                                      Chief
                                                      Securities, Financial & Cyber Fraud Unit
                                                      JORDI DE LLANO
                                                      SETH B. KOSTO
                                                      Deputy Chiefs
                                                      Securities, Financial & Cyber Fraud Unit



                                                       Christopher R. Looney
                                                      Christopher R. Looney
                                                      James D. Herbert
                                                      Assistant U.S. Attorneys




                                                6
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 7 of 8




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I received an offer by letter dated March 4, 2021 and rejected it.

       I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

        I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest.



                                                  Tanmaya Kabra
                                                  Defendant

                                                  Date:        March 12, 2021


        I certify that Tanmaya Kabra has read this Agreement and that we have discussed what it
means. I believe Tanmaya Kabra understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that, in addition to this offer, the U.S. Attorney extended
an offer dated March 4, 2021 and that I fully discussed that offer with Defendant before Defendant
rejected it.



                                                  Michael Connolly, Esq.
                                                  Attorney for Defendant

                                                  Date: March 12, 2021




                                                  7
         Case 1:19-cr-10335-DJC Document 132 Filed 03/16/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.


                                                       /s/ Christopher Looney
                                                       Christopher Looney
                                                       Assistant United States Attorney
Dated: March 16, 2021
